DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-4 and 6-20 are presented for examination on the merits.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-4 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dugan (US 2020/0133745) in view of Orr (CA 2696416).
As to claim 1, Dugan discloses in cognitive agent for persistent multi-platform reminder provision having claimed:
a.	an apparatus comprising at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor read on ¶ 0026, (cloud computing is a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing 
b.	accessing a reminder item for a user; generating a reminder content based on a representation of the real-world cue and a representation of the reminder item; and rendering the reminder content to the user read on ¶ 0020 & ¶ 0021, (the reminder is sent to the user when the user is in a vicinity (e.g., close to) of a location that is relevant to a respective action of the reminder based on the activity and the information of the user.  For example, if the action is “pick up milk on the way home”, the reminder can be sent to the user when the user is leaving their work and approaching their car. Similarly, the reminder can be sent when the user is on a route that they travel that passes by a store which sells milk. That is, the vicinity of the location does not need to be where the action takes place but can include when the user is performing an activity (e.g., such as driving) that is conducive to optimally performing the action).  Dugan does not explicitly disclose accessing from at least one of a map database, an audio source, or an image source, a representation of the selected real-world cue, the representation comprising at least a visual component; generating a reminder content by performing at least one of morphing, modifying, or animating the visual component of the representation of the real-world cue to reflected least one of a visual representation of the reminder item, or a visual characteristic of the reminder item.
However, Orr in online recovery guiding internet and computer system teaches:
e.	accessing from at least one of a map database, an audio source, or an image source, a representation of real-world cue based on an expected activity of the user, the representation of 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claim invention to incorporate the providing a prompt for entry of information at a later time of Orr into Dugan in order to provide a response to receiving the user input, and present a portion of the contextual cue at the later time to facilitate remembrance of the information that the user wished to enter.

a.	An apparatus as claimed in claim 1, wherein the real-world cue is selected based on a location of the real-world cue relative to one or more locations of the expected activity of the user read on ¶ 0021, (if the action is “pick up milk on the way home”, the reminder can be sent to the user when the user is leaving their work and approaching their car. Similarly, the reminder can be sent when the user is on a route that they travel that passes by a store which sells milk. That is, the vicinity of the location does not need to be where the action takes place but can include when the user is performing an activity (e.g., such as driving) that is conducive to optimally performing the action). 
Orr further teaches:
b.	wherein the representation of the real-world cue comprises at least location-based content wherein the location-based content is morphed, modified, or animated to reflect the at least one visual representation of the reminder item, or visual characteristic of the reminder item read on ¶ [0016], (the contextual cue might include the phone number associated with the
previous call, contact info, date, time, and location of the user 100 at the time of the user input.  In Figure 1, the portable electronic device 160 may include the location in terms of an intersection of street 140 and cross-street 150.  Alternatively, the portable electronic device 160 may store an image captured by the portable electronic device 160, such as a picture of the billboard 130 across the street from the user 100.  The contextual cue may be a portion of contextual information stored in a continuously updated buffer memory, which provides some contextual information just prior to receiving the user input.  Otherwise, the contextual cue may be generated after receiving and/or during the user input).
As to claim 3, Dugan further discloses:

As to claim 4, Dugan in ¶ 0022 as “an optimal platform to deliver the reminder is determined based on the activity and the information of the user. For example, a user may ignore their cell phone when they are at work but closely monitor their work e-mail account. Thus, based on this activity and information, the reminder is optimally delivered to the user's work e-mail instead of their cell phone.  In one embodiment, the reminder can be delivered to an associate of the user if the associate (e.g., an assistant) is responsible for planning the user's schedule. That is, the platform can include a different recipient of the reminder on a platform that is best for them such that the user will most likely perform the task.  And, the platform can be a different software program on a same device such as delivering the reminder via Facebook® instead of e-mail or Twitter® instead of a text message.”  Dugan discloses delivery of the reminder via email, Facebook® and/or Twitter® but does not explicitly disclose a representation of one or more of the visual and/or audio characteristics of the real-world cue.
Orr further teaches:
b.	wherein the representation of real-world cue further comprising one or more audio characteristics read on ¶ [0020], (in the example scenario described in Figure 2, the prompt 200 
As to claim 6, Orr further teaches:
a.	wherein the representation of the one or more of the visual and/or audio characteristics of the real-world cue is dependent upon the location of the real-world cue relative to a location of the expected activity of the user read on ¶ 0019, (In the example scenario described in Figure 2, the prompt 200 may include contextual cues, such as location information 210, contextual information 220 about recent activity prior to receiving the input, or a representation of the nearby billboard 230.  In the scenario where the user 100 was engaged in a phone call prior to the user input, the portable electronic device 160 may also present the phone number or recorded portion of the conversation associated with the phone call, which reminds the user 100 of the portable electronic device 160 that he or she wishes to create an email to the contact associated with the phone number. The prompt 200 facilitates entry of the information by reminding 
As to claim 7, Dugan further discloses:
a.	wherein the reminder item is associated with an event, wherein the reminder content render within a threshold time before the event read on ¶ 0019, (an optimum time is determined to send the reminder to the user based on the activity and the information of the user. For example, some users require ample time to prepare for an action and the reminder should be optimally sent days before. Other users respond better to last minute reminds. According to the activity and information of the user, the algorithm can determine for each user the optimal time for each task by considering all data as well as considering the data of the stakeholder on the other end of the action. For example, if action is a meeting and the other person in the meeting is typically over prepared, an early reminder can be sent so that the user has more time to prepare and thus not be less prepared than the counterpart does).
As to claim 8, Dugan further discloses:
a.	wherein the event is a required location of the user within a required time period read on ¶ 0018, (the method can identify the upcoming interactions between a user and the above mentioned factors including the user being at the relevant location, the user meeting the relevant stakeholder, and any relevant interaction (email, message) across the user's social platforms etc. The method can then present the previously created reminders to the user at the identified optimum times, locations and platforms).

a.	wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to perform: determining, from an expected activity of the user, one or more locations that the user is expected to pass through within a threshold time and/or distance before reaching a location associated with the reminder item, and determining one or more candidate real-world cues available at the determined one or more locations; and selecting the representation of the real-world cue for use in generating the reminder content from the determined one or more candidate real-world cues read on ¶ 0020 & ¶ 0021, (in step 103, the reminder is sent to the user when the user is in a vicinity (e.g., close to) of a location that is relevant to a respective action of the reminder based on the activity and the information of the user.  For example, if the action is “pick up milk on the way home”, the reminder can be sent to the user when the user is leaving their work and approaching their car. Similarly, the reminder can be sent when the user is on a route that they travel that passes by a store which sells milk. That is, the vicinity of the location does not need to be where the action takes place but can include when the user is performing an activity (e.g., such as driving) that is conducive to optimally performing the action). 
As to claim 10, Dugan further discloses:
a.	wherein selection of the real-world cue is based on one or more of: proximity in at least one of time or location to the expected user activity; distinctiveness of the real-world cue; reliability of the real-world cue the reminder item ease of representation of the real-world cue in the reminder content; likelihood that the real-world cue will trigger recall when sensed by the user; or likelihood of being noticed by the user read on ¶ 0021, ( For example, if the action is “pick up milk on the way home”, the reminder can be sent to the user when the user is leaving 
As to claim 11, Dugan further discloses:
a.	wherein the reminder content is configured to satisfy a novelty criterion read on ¶ 0001, (the present invention relates generally to a reminder method. More particularly, but not by way of limitation, the present invention relates to a system, method, and computer program product for generating reminders by taking into account multiple data sources including but not limited to calendar entries, SmeTime® messages, Slack® messages, as well as a user's location behavior).
As to claim 12, Dugan further discloses:
a.	wherein the novelty criterion is assessed by a machine learning algorithm read on ¶ 0016, (with the obtained information and activity of the user, an analysis is performed by an algorithm that includes actions that the user needs to perform to determine a time by when these actions need to be performed, the key stakeholders (and the user's relationship with the stakeholder such as how frequently the user interacts with a stakeholder, the average response times during an interaction between the user and each of the other stakeholders, etc.) involved in each individual action, parties that need the completed action as well as parties that would have to be involved in order to complete the respective action, and the location (if any) pertaining to the completion of each action. It is noted that the stakeholder includes the other party to the action (e.g., a meeting includes the user and the stakeholder)).
As to claim 13, Dugan further discloses:
a.	wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to perform: converting the reminder item to putative information content read on ¶ 0028, (the tracking system server and database system, 
b.	converting the real-world cue to putative cue content; combining putative information content and putative cue content read on ¶ 0031, (Using the captured inquiry data, the tracking system application, which is operative on the tracking system servers, creates and stores a lead record on a lead database, in a step 106. The information associated with the lead, and stored in the lead record, is used to track the user's progress with an inquiry, log new actions, and provide value-added services to the user, as will be described further below);
c.	testing different combinations of putative information content and putative cue content; selecting a combination of putative information content and putative cue content in dependence on the testing; and generating, using the selected combination, the reminder content based on a representation of the real-world cue and the reminder item read on ¶ 0032, (if the user receives a lead related e-mail, the tracking system can be set to monitor the user's incoming e-mails to detect lead related e-mails. Using text analysis tools, such as keyword/key-phrase and/or an address recognition method, the tracking system identifies e-mails related to stored lead records, in step 108, and generates an action record using information in the lead related e-mail. The tracking system may be further programmed to notify the user of the e-mail, and may forward the all or a portion of the e-mail to a designated user device, such as the user's personal digital assistant (PDA). After creation of the action record, a user is given an 
As to claim 15, the claim is corresponding to claim 1.  Therefore, the claim is rejected for the same rationales set forth for claim 1.  
As to claim 16, the claim is corresponding to claim 2.  Therefore, the claim is rejected for the same rationales set forth for claim 2.  
As to claim 17, the claim is corresponding to claim 3.  Therefore, the claim is rejected for the same rationales set forth for claim 3.  
As to claim 18, the claim is corresponding to claim 4.  Therefore, the claim is rejected for the same rationales set forth for claim 4.  
As to claim 19, the claim is corresponding to claim 6.  Therefore, the claim is rejected for the same rationales set forth for claim 6.  
As to claim 20, the claim is corresponding to claim 1.  Therefore, the claim is rejected for the same rationales set forth for claim 1.  

5.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dugan in view of Orr and further in view of Cherry (US 9288616).
As to claim 14, Dugan in view of Orr disclose all claim limitations except explicitly disclose wherein the reminder content comprises an animation based on a representation of the selected real-world cue and a representation of the reminder item.
However, Cherry in automatically sends messages based upon a proximity to a location or person teaches:

Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to incorporate the automated electronic reminder for a mobile user of Cherry into Dugan in view of Orr in order to friendly attract attention of the user when the reminder is active.

Response to Arguments
6. 	Applicant's arguments with respect to claims 1-4 and 6-20 have been considered but are not persuasive.   
A.	Applicant argues:
s 1-4 and 6-20 were rejected under 35 U.S.C. 103 as being unpatentable over Dugan (US 2020/0133745) in view of Orr (CA 2696416). In response, Applicant has amended the claims to further distinguish the claims from the cited references. In particular, the amended independent claims recite in some form or another, "generating a reminder content by performing at least one of morphing, modifying, or animating the visual component of the representation of the real-world cue to reflect at least one of a visual representation of the reminder item, or a visual characteristic of the reminder item, wherein the morphing, the modifying, or the animating is visually representative of the visual representation of the reminder item or the visual characteristic of the reminder item." According to certain example embodiments, the visual component of the representation is morphed, modified, or animated according to a visual characteristic of a reminder item. See page 11, lines 14- 21. See also, page 10, lines 12-19, describing modifying a real-world image of a building to make the building appear as it were leaning toward a location associated with a reminder item, to trigger a memory of the user to recall the reminder item. See also page 12, lines 17-22 describing replacing a body of water to appear as milk, as a visual reminder to buy milk. In this regard, the morphing, modification, and/or animation is visually representative of the reminder item or a visual characteristic of the reminder item, and the visual component that is morphed, modified and/or7 of 
 
  Examiner reply:
	Examiner interpreted “the morphing, the modifying, or the animating is visually representative of the visual representation of the reminder item or the visual characteristic of the reminder item” as a list of alternatively useable members.  Claims reciting alternatives is not 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. One cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
 
 b.	Applicant further argues:
	Animated is obtained from a map database, audio source, or image source, according to the previously recited claim feature.  As alleged disclosure of the "modifying" a visual component of a representation accessed from a map database, an audio source, or an image source, and as explained in the Examiner Interview, the Office refers to Orr Figure 4, step 450, for allegedly disclosing "modifying a visual presentation" by disclosing "present at least a 

Examiner reply:
	Orr in Paragraph Fig. 5, ¶ 0034 and 0038 teaches “described with respect to Figure 3, the trigger may be any stimulation, event, activity, or condition of a portable electronic device which may be used to initiate a process in the portable electronic device. At block 450, the portable electronic device presents at least a portion of the contextual cue. By presenting the portion or an entirety of the contextual cue, the portable electronic device stimulates the user to remember the contextual information at the time of the user input. This mental stimulation facilitates remembrance of the information which the user wished to enter at the later time. At block. 340, the portable electronic device presents a prompt configured to facilitate entry of the information.  At block 540 there is an occurrence of a trigger, similar to the triggers described previously in this disclosure, including those of block 330. At block 550, the portable electronic device 
C. Applicant argues:
Claim 14 was rejected under 35 U.S.C. 103 as being unpatentable over Dugan in view of Orr and further in view of Cherry (US 9288616). Cherry does not cure the deficiencies of Dugan and Orr described above with respect to the amended independent claims, nor was Cherry cited for disclosing or suggesting any such feature. The rejection of claim 14 is overcome due to at least the failures of Dugan and Orr. Applicant requests withdrawal of the rejection on this basis. 
  
 Examiner reply:
	Please see the above arguments
The examiner has considered the remark/presentation of claims in view of the disclosure and the present state of the prior art, and it is the examiner's position that the claims 1-22 are currently rejected for the reasons set forth in the above argument and this Office action.  
For the above reasons, it is believed that the rejections should be sustained.


Citation of pertinent Prior Arts
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.



Conclusion
8.	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on M-F 8:30 am – 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/FEKADESELASSIE GIRMA/Primary Examiner, Art Unit 2689